F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             MAR 1 2005
                             FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

    CHRISTINE SCOTT,

                Plaintiff-Appellant,

    v.                                                    No. 04-6099
                                                    (D.C. No. 03-CV-359-AR)
    JO ANNE B. BARNHART,                                  (W.D. Okla.)
    Commissioner of Social Security,

                Defendant-Appellee.


                             ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, HENRY , and O’BRIEN , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Plaintiff-appellant Christine Scott appeals from an order of the district

court affirming the Social Security Administration’s decision denying her


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
application for disability and supplemental security income benefits. We exercise

jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291 and affirm.

      Plaintiff claims that she has been unable to work since June 29, 2000, due

to swelling and pain in multiple joints, asthma, back pain, and peripheral

neuropathy. After her application was denied initially and on reconsideration, a

de novo hearing was held before an administrative law judge (ALJ). In a decision

dated November 27, 2001, the ALJ denied plaintiff’s application for benefits,

concluding that plaintiff was not disabled. The ALJ determined that plaintiff

retained the residual functional capacity (RFC) to perform the full range of

medium work and, therefore, was able to perform her past relevant work as a

nurse’s aide, social service aide, donut maker, cashier/checker, and housekeeper.

The Appeals Council denied review, making the ALJ’s decision the final decision

of the Commissioner.    Doyal v. Barnhart , 331 F.3d 758, 759 (10th Cir. 2003).

      In a very thorough nineteen-page opinion, the district court affirmed the

Commissioner’s denial of benefits. Because the district court accurately

summarized plaintiff’s medical history, we do not need to repeat it here.

                              STANDARD OF REVIEW

      We review the Commissioner’s decision to determine whether the correct

legal standards were applied and whether the Commissioner's factual findings are

supported by substantial evidence in the record.   Id. at 760. “Substantial evidence


                                            -2-
is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”    Id. (quotation omitted). This court may “neither reweigh

the evidence nor substitute our judgment for that of the agency.”      Casias v. Sec'y

of Health & Human Servs. , 933 F.2d 799, 800 (10th Cir. 1991).

                         TREATING PHYSICIAN’S OPINION

       Plaintiff contends on appeal that the ALJ failed to give appropriate

consideration to her treating physician’s opinion. “In deciding how much weight

to give a treating source opinion, an ALJ must first determine whether the opinion

qualifies for ‘controlling weight.’”    Watkins v. Barnhart , 350 F.3d 1297, 1300

(10th Cir. 2003). An ALJ is required to give the opinion of a treating physician

controlling weight when it is both: (1) “well-supported by medically acceptable

clinical and laboratory diagnostic techniques;” and (2) “consistent with other

substantial evidence in the record.”     Id. (quotation omitted). “[I]f the opinion is

deficient in either of these respects, then it is not entitled to controlling weight.”

Id.

       Even if a treating physician’s opinion is not entitled to controlling weight,

it is “still entitled to deference and must be weighed,”   id. at 1300, using the

following factors:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or
       testing performed; (3) the degree to which the physician’s opinion is

                                             -3-
       supported by relevant evidence; (4) consistency between the opinion
       and the record as a whole; (5) whether or not the physician is a
       specialist in the area upon which an opinion is rendered; and
       (6) other factors brought to the ALJ’s attention which tend to support
       or contradict the opinion.

Id. at 1301 (quotations omitted). “After considering [these] factors, the ALJ must

give good reasons in [his] . . . decision for the weight he ultimately assigns the

opinion.” Id. (quotation omitted).

       Here, plaintiff’s treating physician, Dr. Butcher, drafted a letter expressing

his opinion regarding that plaintiff should lift no more than five pounds

frequently or ten pounds occasionally, should avoid more than occasional

reaching, handling and fingering, would require rest breaks of ten-fifteen minutes

every hour, and must be allowed to alternate between sitting and standing as

needed. Dr. Butcher did not describe any clinical or laboratory findings from

which he derived his opinions concerning plaintiff’s limitations, however.

       The ALJ thoroughly discussed all of Dr. Butcher’s medical evidence, but

did not give controlling weight to Dr. Butcher’s opinion as to plaintiff’s

functional limitations because they were “not supported by objective medical

findings,” and were “inconsistent with [other] specific objective clinical   and

laboratory findings [in the medical record].” Aplt. App. at 19. The ALJ gave

numerous, specific, and legitimate reasons for this finding, which we conclude are




                                            -4-
supported by the record. We find nothing to support plaintiff’s assertion that the

ALJ was merely making speculative inferences about the medical record.

       We further conclude that the ALJ adequately considered the Watkins factors

in his decision. He discussed the length of plaintiff’s treatment relationship with

Dr. Butcher, as well as the nature and extent of that relationship. He thoroughly

discussed the degree to which Dr. Butcher’s opinions were and were not

supported by relevant evidence, as well as the inconsistencies between

Dr. Butcher’s opinions and the record as a whole, and we find ample record

support for the ALJ’s findings in these regards. Nor did the ALJ act improperly

in giving greater weight to the consulting-physician opinion of Dr. Dougherty

regarding plaintiff’s functional limitations than to Dr. Butcher’s opinion, because

the ALJ’s finding that Dr. Dougherty’s opinion was supported by objective

clinical findings is a legitimate reason and is supported by the record.   See

Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1498

(10th Cir. 1992) (it is within the province of the ALJ to weigh the medical

evidence and discount it for specific and legitimate reasons); Eggleston v. Bowen,

851 F.2d 1244, 1247 (10th Cir. 1988) (ALJ may resolve conflicting medical

evidence).




                                             -5-
      We conclude that the ALJ’s decision provides legally sufficient and

factually supported reasons for rejecting Dr. Butcher’s opinions. The judgment of

the district court is AFFIRMED.



                                                  Entered for the Court



                                                  Robert H. Henry
                                                  Circuit Judge




                                       -6-